PER CURIAM.*
Olumuyiwa Adeleke sued his former employer, claiming violations of title VII. In a careful, detailed, and comprehensive order signed on May 30, 2002, and entered on June 3, 2003, the district court granted summary judgment to the bank. Adeleke appeals pro se.
We affirm, essentially for the reasons given by the district court. This was an ordinary workplace dispute, and Adeleke was terminated for well established and documented reasons. As the district court demonstrated, there is no showing that any employment statute was violated.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.